            Case 1:12-cv-08466-VM Document 249              0 Page
                                           251 Filed 07/17/20
                                                     07/20/20 Page 1 of
                                                                     of 2




                                                                                          July 20, 2020
                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


SECURITIES AND EXCHANGE COMMISSION,

                Plaintiff,

       v.

CR INTRINSIC INVESTORS, LLC, MATTHEW
MARTOMA, and DR. SIDNEY GILMAN,

                Defendants.                                      No. 12-cv-8466(VM)

And

CR INTRINSIC INVESTMENTS, LLC,
S.A.C. CAPITAL ADVISORS, LLC,
S.A.C. CAPITAL ASSOCIATES, LLC,
S.A.C. INTERNATIONAL EQUITIES, LLC,
S.AC. SELECT FUND, LLC,

                Relief Defendants.


                   ORDER TO TRANSFER FUNDS FOR DISTRIBUTION

       The Court, having reviewed the Plaintiff Securities and Exchange Commission’s

(“Commission”) Notice of Motion, Motion, and Memorandum in Support for an Order to

Transfer Funds for Distribution, the Declaration of Stephanie Amin-Giwner in support of the

Motion, and for good cause shown,




                                               1
        Case 1:12-cv-08466-VM Document 249
                                       251 Filed 07/17/20
                                                 07/20/20 Page 2 of 2




      IT IS HEREBY ORDERED:

      1. The Clerk of the Court shall issue a check for $37,834,467.45 payable to “SEC v.

          CR Intrinsic Fair Fund” from the Court Registry Investment System, account number

          12-cv-8466, under the case name designation “SEC v. CR Intrinsic Investors, LLC, et

          al.”

      2. The Clerk of the Court shall send the check by overnight mail to:

          Attn: Mail Teller EA1W18
          The Huntington National Bank
          7 Easton Oval
          Columbus, OH 43219

          The Commission’s counsel shall provide the Clerk of the Court with the necessary

          overnight shipping information and the SEC’s billing number;

      3. Epiq Class Action and Claims Solutions, Inc. (“Distribution Agent”) shall deposit

          these funds pursuant to paragraphs 2.25-2.26 of the Distribution Plan; and

      4. The Distribution Agent shall distribute these funds to the additional

          Eligible Claimants in accordance with the terms of the Distribution Plan.

SO ORDERED.



Dated: July 20, 2020
                                                   UNITED
                                                   UN
                                                   UNIT
                                                     ITED
                                                       ED S
                                                          STATES
                                                            TAT
                                                            TATE
                                                               ES D
                                                                  DI
                                                                  DISTRICT
                                                                   IS
                                                                   IST
                                                                     ST
                                                                      TRI
                                                                       RICT
                                                                          CT JJUDGE
                                                                               UDGE
                                                                               UD GE




                                               2
